876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nancy SAGLIMBENE, Plaintiff-Appellee Cross-Appellant,v.VENTURE INDUSTRIES CORPORATION;  Lawrence Winget;  JamesSchutz, Defendants-Appellants Cross-Appellees.
Nos. 89-1248, 89-1337.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
The defendants appeal and the plaintiff cross-appeals in this discrimination action brought by the plaintiff against her former employer.  This Court entered an order on April 5 directing the plaintiff to show cause why the cross-appeal (Case No. 89-1337) should not be dismissed as untimely.  The defendants move for dismissal of the cross-appeal on the same grounds.  The plaintiff has responded and also moves this Court to set aside the district court's order imposing a stay.  The defendants oppose the motion to set aside the stay.


3
The plaintiff failed to file her notice of cross-appeal within fourteen days of the defendants' timely notice of appeal.  Rule 4(a)(3), Fed.R.App.P.  By order of May 15, the district court denied her motion to extend the time in which to file her cross-appeal.  A timely notice of appeal is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.    Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);  see also Rule 26(b), Fed.R.App.P.  Accordingly, we have no jurisdiction to entertain the plaintiff's cross-appeal.


4
The plaintiff also asks this Court to set aside the district court order imposing a stay and setting aside writs of garnishment filed by the plaintiff.  We decline to do so.  The plaintiff has not filed a timely notice of appeal from the orders challenged.  Further, the defendants have filed a supersedeas bond approved by the district court which has stayed execution of the judgment pending appeal.


5
It therefore is ORDERED that the order of April 5 to show cause is discharged;  that the defendants' motion to dismiss the plaintiff's cross-appeal is granted;  and that the plaintiff's motion to set aside the district court order imposing a stay is denied.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation